Citation Nr: 1106773	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than February 16, 
2007 for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002);38 C.F.R. § 20.900(c) 
(2010).

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The Veteran visited the RO in January 2010 to inform VA that he 
no longer wished to be represented by Vietnam Veterans of America 
(VVA).  Although he had some questions about the possibility of 
retaining a lawyer to represent him at the January 2010 Board 
hearing, he confirmed his desire to represent himself in a Pro Se 
Election Form dated in December 2010.  

The Board also notes that, in the December 2010 Pro Se Election 
Form, as well as a separate letter received in September 2010, 
the Veteran indicates he wishes to have another Board hearing.  
However, as noted above, the Veteran has already been afforded a 
hearing on all of the issues currently on appeal, and no 
additional evidence has been submitted since the last hearing in 
January 2010.  Moreover, he has not shown good cause as to why he 
should be afforded a second hearing.  Therefore, the Board will 
proceed with appellate review, as there is no indication of any 
deficiencies of due process.  

The Veteran raised the issue of entitlement to a total 
disability rating based on individual unemployability 
(TDIU) at the January 2010 hearing.  He was previously 
denied TDIU in a March 2008 rating decision.  Also, the 
Veteran submitted a Notice of Disagreement to denial of 
vocational rehabilitation and educational benefits in 
April 2010 correspondence.  However, the Board notes that 
no rating decision regarding that issue appears to be 
associated with the claims file.  Thus, the April 2010 
correspondence can be interpreted as an initial claim for 
vocational rehabilitation.  Since the issues of 
entitlement to TDIU and vocational rehabilitation have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ), the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service 
connection for PTSD on February 16, 2007.

2.  Evidence showing that the Veteran had a current diagnosis of 
PTSD which was related to active service was not produced until 
February 8, 2007, and thus, entitlement did not arise until that 
date.  

3.  Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of complaints including depressed mood and 
difficulty sleeping, with no reports of panic attacks or 
difficulty engaging with others; on objective evaluation, his 
speech, thought processes, abstract thinking, judgment and long-
term memory were intact, and there was no difficulty 
understanding complex commands.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 16, 
2007, for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2010).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the 
effective date and evaluation assigned following the initial 
grant of service connection.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007), the Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has in fact been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Therefore, no further notice, beyond that 
afforded in the context of the Veteran's initial claim for 
service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and outpatient treatment records from the Long 
Beach VA Medical Center (VAMC), and the Veteran was afforded a VA 
examination in July 2007. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran filed a claim of entitlement to service connection 
for stress reaction in February 1982.  The claim was denied in a 
June 1982 rating decision.  The Veteran did not file a timely 
appeal, and the June 1982 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In February 2007, the Veteran filed a claim of entitlement to 
service connection for PTSD, and the RO granted the claim in the 
August 2007 rating decision that is the subject of this appeal.  
A 30 percent evaluation was assigned, effective from February 16, 
2007, the date of receipt of the Veteran's claim for service 
connection.  

The Veteran contends that the effective date should go back to 
his separation from service in 1953, because he went to sick call 
on numerous occasions for mental health problems during active 
service.  In the alternative, he contends that the effective date 
should be in 1982, as he was not well enough to appeal the denial 
of service connection for stress reaction in a June 1982 rating 
decision.  

Although the June 1982 rating decision denied service connection 
for a mental disorder other than PTSD (stress reaction), and, 
therefore, his 2007 claim did not require new and material 
evidence, the claims are similar enough that the Board has 
considered the law in situations where there is a prior final 
decision for the same disability.  In claims that have been 
reopened with new and material evidence, if there has been a 
final prior RO denial of the benefit sought, the effective date 
cannot be earlier than a subsequent claim to reopen.  See Leonard 
v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. 
App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  
The only way to overcome the finality of such a prior decision is 
to request revision of the decision based on clear and 
unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

Here, there is no claim of CUE with respect to the June 1982 
rating decision denying service connection for a stress reaction.  
Thus, the question before the Board is whether there is any 
testimonial evidence in the claims file that can be construed as 
a claim to reopen the claim of entitlement to service connection 
for a stress reaction or other mental health disorder prior to 
the filing of the formal claim of entitlement to service 
connection for PTSD on February 16, 2007.  In this regard, any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no 
testimonial documents submitted prior to February 16, 2007, 
indicating an intent to reopen a claim of entitlement to service 
connection for stress reaction or any other mental health 
disorder.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization by VA or uniformed services will 
be accepted as an informal claim for benefits.  However, the 
provisions of 38 C.F.R. § 3.157 only apply after a formal claim 
for compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

The Veteran in this case was awarded service connection for a 
gunshot wound of the left shoulder in a September 1953 rating 
decision, with an effective date of May 20, 1953.  Therefore, 38 
C.F.R. § 3.157 would potentially be applicable as to a claim for 
increase for the shoulder, but that is not the case herein.  

A review of the record prior to February 2007 (the currently 
assigned effective date for PTSD) reveals a discharge summary 
from the Long Beach VAMC which states that the Veteran was 
hospitalized in January and February 1982 for danger to self, and 
was diagnosed with chronic paranoid schizophrenia.  However, 
there is no indication he was diagnosed with PTSD, and there are 
no other treatment records relating to the treatment of PTSD.  In 
any event, the original claim for PTSD was not filed until 2007, 
and therefore 38 C.F.R. § 3.157 is inapplicable in this case.

The Board must now determine the date upon which entitlement 
arose.  To reiterate, under 38 C.F.R. § 3.400(b)(2), the later of 
the date of the claim (in this case, February 16, 2007) and the 
date upon which entitlement arose controls, and is the 
appropriate effective date.  

To reiterate, the February 16, 2007, effective date currently 
assigned is the date the RO received the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran 
submitted a March 2007 stressor statement describing how he was 
hit in the shoulder by friendly fire while stationed in South 
Korea.  Moreover, VAMC records showed a diagnosis of and 
treatment for PTSD beginning in February 2007, and a July 2007 VA 
examiner seemed to attribute the Veteran's PTSD to his military 
stressors.  

The Board finds that February 8, 2007, the date that the Veteran 
first complained of PTSD symptoms and was first diagnosed with 
PTSD, is the date on which entitlement arose, because it was not 
until that date that evidence was received showing that the 
Veteran had a current disability related to active service.  
Accordingly, the presently assigned effective date of February 
16, 2007, remains correct, as it is the later of the two dates 
under consideration.  Thus, the criteria for an earlier effective 
date have not been met.    

As noted above, the date of claim is February 16, 2007.  The date 
entitlement arose is February 8, 2007.  Under the law, the proper 
effective date is the latter of the two.  See 38 C.F.R. § 
3.400(b)(2).  For the reasons already discussed, an effective 
date prior to February 16, 2007, is not justified.  As the 
preponderance of the evidence is against a grant of an earlier 
effective date, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 (1990).

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert, 1 Vet. App. at 53 (1990), the Court of Appeals for 
Veterans Claims held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, "It 
is clear that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany, 9 Vet. App. at 519 
(1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends he is entitled to an initial evaluation in 
excess of the currently assigned 30 percent evaluation for his 
PTSD.  He was awarded service connection for PTSD in the August 
2007 rating decision that is the subject of this appeal, and was 
assigned a 30 percent evaluation effective from February 16, 
2007, the date his claim for service connection was received.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for rating 
mental disorders, a 30 percent evaluation is assigned when the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements for 
a 50 percent rating have not been demonstrated by the evidence. 

The evidence demonstrates occasional flattened affect, although 
more recently, the Veteran's affect has been "brighter."  A 
February 2007 VAMC note indicates he had a flattened affect.  
However, affect was normal at the July 2007 VA examination, and 
euthymic, but restricted in range, in February 2008.  His affect 
had restricted range again in March 2008, but later that month, 
the psychiatrist noted a brighter affect, and only minimally 
restricted range in August 2008 and May 2009.  

The Veteran's speech has not been circumstantial, circumlocutory, 
or stereotyped.  The VAMC psychiatrist noted mildly slowed speech 
in February 2007, consistent with Parkinsonism.  However, speech 
was within normal limits at the VA examination, and clear in 
March 2008.  

The Veteran did not report any panic attacks at the 2007 VA 
examination or at any other time in treatment for his PTSD.  

There was no evidence of difficulty understanding complex 
commands.  Concentration was within normal limits at the VA 
examination, and cognition was grossly intact in February 2008.  
There was no other indication that the Veteran had difficulty 
following commands.      

There was mild impairment of short-term memory, but no indication 
of long-term memory impairment.  Memory was noted to be mildly 
impaired, in that the Veteran forgets names, directions and 
recent events, at the 2007 VA examination.  

The evidence does not demonstrate impaired judgment.  Insight and 
judgment were noted to be fair in February 2007.  The 2007 VA 
examiner noted the Veteran's thought processes were appropriate 
and judgment was not impaired.  Judgment and insight appeared to 
be intact in February 2008, and were described as fair in March 
2008.  Judgment and insight were intact in November 2008, January 
2009, and May 2009.  

There was no evidence of impaired abstract thinking.  The VAMC 
psychiatrist indicated the Veteran's thought processes were 
linear and coherent in February 2007.  Abstract thinking was 
normal at the 2007 VA examination.  His thought processes were 
described as goal directed in March 2008.  

The evidence demonstrates some disturbances of motivation and 
mood, although mood disturbances were absent more recently.  A 
February 2007 VAMC note indicates the Veteran's mood was 
depressed.  However, the 2007 VA examiner noted the Veteran's 
mood to be normal.  Additionally, mood was "even keel[ed]" in 
February 2008.  His mood was "so-so" in March 2008.  He 
reported an improved mood and outlook in May 2008, noting that he 
worked in his garden for several hours every day.  Mood was 
"good" in November 2008, January 2009, and May 2009.   

The evidence does not demonstrate difficulty in establishing and 
maintaining effective work and social relationships.  At the July 
2007 VA examination, the Veteran reported that his relationships 
with his supervisor and co-workers at his teaching job of 13 
years were good.  He further described a fair relationship with 
his current spouse and children.  Moreover, the Veteran testified 
at the January 2010 Board hearing that he socialized with other 
members of his church and his neighbors sometimes. 

Finally, the evidence does not demonstrate occupational and 
social impairment with reduced reliability and productivity.  The 
claims file includes a March 1988 letter from the Associate 
Superintendent of the Los Angeles Unified School District that 
terminates the Veteran's employment as a secondary day-to-day 
substitute teacher based on 3 reports of inadequate service dated 
in February 1983, October 1984, and February 1988.  The specific 
reason for the Veteran's dismissal is unclear.  In addition, an 
October 2007 letter from the Employee Records Unit of the Los 
Angeles Unified School District states that the Veteran was 
employed as a secondary substitute teacher from January 1969 to 
April 1988, when he was dismissed.  In June 2008, the Veteran 
reported that he continued to teach on an occasional basis.  
However, at the January 2010 Board hearing, he implied that he 
had not worked since he was dismissed from his teaching job in 
1988.  In any case, there is no indication in the medical 
documentation that the Veteran's ability to perform occupational 
tasks is affected by his PTSD symptoms.  Moreover, as described 
above, the Veteran has fair relationships with his family 
members, and socializes with members of his church and neighbors.    

The Board acknowledges that the evidence does demonstrate that 
the Veteran may have some of the symptoms listed in the 50 
percent rating category.  Of the 9 symptoms causing occupational 
and social impairment with reduced reliability and productivity, 
listed in the 50 percent rating category, the evidence arguably 
demonstrates the presence of 2 of the 9 symptoms - flattened 
affect and disturbances of mood.  However, in more recent years, 
the Veteran's affect has been observed to be brighter and his 
mood has been consistently described as "good."  Even if the 
presence of flattened affect and disturbances of mood are 
conceded for some part of the rating period on appeal, the 
evidence does not demonstrate most of the criteria listed in the 
50 percent rating category.  For example, he has not reported any 
panic attacks, his speech is normal, his judgment and insight are 
intact, there is no long-term memory impairment, and the Veteran 
is able to socialize with others.    
  
Moreover, although the records show that the Veteran may meet 
some of the criteria necessary for a 50 percent rating, most of 
the symptoms have been consistent with the currently assigned 
evaluation of 30 percent.  For example, he was able to retain his 
teaching job for nearly 20 years, denied panic attacks, but 
reported difficulty sleeping and depressed mood, and demonstrated 
some short-term memory loss.  

Thus, based on the number of symptoms which are congruent with 
the current rating of 30 percent, the Board finds that the 
overall disability picture does not approximate the criteria for 
a 50 percent evaluation, and that the disability picture more 
nearly approximates the criteria required for the assigned 30 
percent rating, pursuant to 38 C.F.R. § 4.7.

The Board acknowledges that the evidence shows the presence of 
auditory and visual hallucinations.  At a February 2007 VAMC 
mental health assessment, the Veteran reported hearing a voice 
saying, "God wants you," and the sound of a doorbell ringing, 
but when he went to answer the door, no one was there.  However, 
the 2007 VA examiner noted there were no delusions or 
hallucinations present at the time of examination, nor was there 
delusional or hallucinational history.  Then, in February 2008, 
the Veteran reported that on a couple of occasions, he saw his 
bicycle upstairs, but when he tried to touch it, he realized that 
the bicycle was not there.  In March 2008, he reported auditory 
hallucinations of male and female voices.  In May and thereafter, 
however, the Veteran denied any auditory or visual 
hallucinations. 

Persistent hallucinations are a symptom listed in the 100 percent 
rating category.  Specifically, the criterion is total 
occupational and social impairment caused by a number of symptoms 
including hallucinations.  Here, the Veteran has denied 
hallucinations from May 2008, forward.  Moreover, the evidence 
does not demonstrate the presence of any of the other criterion 
listed in the 100 percent rating category (e.g., grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss of names 
of close relatives, own occupation, or own name).  Moreover, 
total occupational and social impairment is not demonstrated.  
Therefore, the presence of hallucinations is not a basis for the 
grant of an increased evaluation.   

In concluding that an increased initial disability rating in 
excess of 30 percent is not warranted, the Board has also relied, 
in part, upon the Global Assessment of Functioning (GAF) scores 
assigned throughout the Veteran's treatment records.  The GAF is 
a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The VA examiner assigned a GAF score of 40 in July 2007, and the 
VAMC psychiatrist assigned a GAF score of 50 in February 2007, 
and 72 in May 2008.  In this regard, scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at time illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  The symptoms listed in this GAF score range 
are more severe than the symptoms demonstrated by the evidence.  
For example, there is no impairment in reality testing or 
communication; the Veteran's speech and communication are 
consistently noted to be within normal limits.  Moreover, the 
Veteran is able to socialize with family members, members of his 
church, and neighbors.  Thus, the score assigned in this range 
does not warrant a rating higher than 30 percent.  

Next, scores in the range of 41 to 50 represent serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Again, these symptoms are more severe than those demonstrated by 
the evidence.  Suicidal ideation and obsessional rituals are 
absent.  Moreover, the Veteran reports socializing with others 
and that he continued to teach on occasion in 2008.  Thus, the 
GAF score of 50 does not warrant a rating higher than 30 percent.    

Finally, scores ranging from 71 to 80 indicate that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), and there is no more than slight impairment in 
social, occupational, or school functioning (e.g., temporary 
falling behind in schoolwork).  The score in this range reflects 
symptoms that are less severe than those demonstrated by the 
evidence.  Thus, the GAF score in this range is not a basis for 
an increased rating.  

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected PTSD warrants an increased rating 
on an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Indeed, the Veteran stated at the 2007 VA examination that he had 
only been psychiatrically hospitalized once, and that was 15 
years ago.  Moreover, there is no documentation of more any 
hospitalizations since the VA examination.  Further, although the 
Veteran is not currently employed, and he was dismissed from a 
teaching job in 1988, the specific reason for his dismissal is 
unclear, and there is no indication that his PTSD symptoms 
preclude him from employment.  Moreover, the Court has held that, 
"if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.
 

ORDER

Entitlement to an effective date earlier than February 16, 2007, 
for the grant of service connection for PTSD is denied.

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


